Order entered July 21, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00383-CV

                         IN THE INTEREST OF E.M., A CHILD

                    On Appeal from the 305th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 15-00929-X

                                          ORDER
      Before the Court is appellant’s July 20, 2017 motion for extension of time to file

appellant’s brief. We GRANT appellant’s motion.

      We DIRECT the Clerk of the Court to file the brief tendered as of the date of this order.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE